Citation Nr: 1013036	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1973. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005, rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA).  

By history, this case was originally before the Board in 
October 2008 when the case was reopened due to the presence 
of new and material evidence.  The Board then remanded the 
case for additional evidentiary development.  The case has 
been returned for appellate review.

The Veteran appeared at a video conference hearing before 
the undersigned.  A copy of the transcript is in the claims 
file.


FINDING OF FACT

Competent evidence of a nexus between Hepatitis C and active 
military service is not of record. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis 

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated 
by service.  The evidence must further show by competent 
medical evidence that there is a relationship between the 
claimed in-service injury and the Veteran's current 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.  An injury or disease incurred during 
active service shall not be deemed in the line of duty if it 
is the result of alcohol or drug abuse, including the use of 
illegal drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

A review of the Veteran's service treatment records showed 
no signs of hepatitis C or liver disease on induction in 
November 1970.  In May 1972, the Veteran indicated that he 
did not have liver disease.  February 1973 treatment records 
show the Veteran made no complaints regarding his health.  
In March 1973, the Veteran indicated that he had infectious 
hepatitis in August 1972.  He also indicated that his health 
did not change since his last medical examination.     

Post service, a February 1987 record shows follow up for 
enlarged liver.  In December 1987, hepatitis was diagnosed.  
In July 1990, an examiner noted a rash on the Veteran's 
upper abdomen and believed the Veteran's liver was enlarged.  
In March 1991, the Veteran reported that he was admitted to 
a hospital in 1972 at Fort Hood for hepatitis.  He stated 
that he had not taken drugs, had blood transfusions or 
engaged in homosexual relationships.  However, he did 
indicate that he had been with prostitutes.  

The Veteran received a VA examination in December 1997.  The 
examiner diagnosed hepatitis C, status post acquiring it in 
1972.  However, there is no indication that the examiner had 
the opportunity to review the Veteran's case file.  It 
appears the examiner was relying solely on the Veteran's 
testimony.

March 2001 treatment records show that hepatitis C was 
diagnosed at Reno VA Medical Center.  The examiner noted no 
blood exposure and intravenous drug use.  However, the 
Veteran reported using intranasal cocaine and crank in the 
1960's and 1970's, had multiple sexual partners and received 
tattoos in 1967 and 1970.  
The Veteran was afforded a VA examination in February 2009.  
The examiner had the opportunity to review the Veteran's 
case file.  The examiner noted that the Veteran did not 
receive treatment for hepatitis C while he was in service.  
She also noted the Veteran's report of hepatitis C in August 
1972; however, no such documentation was available for 
review.  The examiner noted that hepatitis C was diagnosed 
in 1991.  She stated that hepatitis C is less likely than 
not caused by or a result of service.  The examiner provided 
the following rationale.  While the Veteran indicated that 
he had hepatitis in 1972, it was more likely hepatitis A and 
less likely hepatitis C, as hepatitis C is a virus that 
often silently attacks the liver.  Most people infected with 
hepatitis C have no symptoms at all.  However, with 
hepatitis A there are often flu like symptoms and yellowish 
discoloration of the skin.  The examiner concluded that the 
Veteran more likely had hepatitis A that resolved itself 
before separation in 1973.  The examiner also noted that the 
evidence of record does not support the Veteran's 
contentions regarding being hospitalized in 1972.  

The only evidence of record that favors the Veteran's claim 
are his own contentions.  The Board notes that the December 
1997 examiner attributed the Veteran's hepatitis C to 
service.  However, the examiner merely references the 
Veteran's historical recollection.  A bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Furthermore, the service treatment records do not 
support the Veteran's account of treatment for hepatitis C 
while in service.  

In addition, the Veteran admitted to the use of illicit 
drugs and engaged in other high risk behavior.  As there are 
a number of recognized risk factors for hepatitis C, there 
is no way to tell how the Veteran contracted hepatitis C.  
There is no evidence in the Veteran's service treatment 
records of hepatitis C and no evidence that he was exposed 
to blood transfusions while in service.  Thus, the Board 
finds that service connection for hepatitis C is not 
warranted.

The Board is cognizant of the Veteran's appellate 
assertions, maintaining that he has service-related 
hepatitis C.  The Veteran is competent to testify as to his 
observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006), and lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson, 581 F.3d at 1316 (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, in this case, testimony 
that hepatitis C is due service is an etiological question 
unlike testimony as to a separated shoulder, varicose veins, 
or flat feet, which are capable of direct observation.  See 
Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-
309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay 
diagnosis).  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to limited or no probative value in this regard.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 
(1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in November 2004, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must 
be submitted to substantiate the claim for service 
connection.  A March 2006 letter informed the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   
As service connection was not awarded to the Veteran, he is 
not prejudiced by the belated Dingess notice .  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and the 
identified post-service medical records have been obtained.  
The Veteran was also afforded a VA examination in connection 
with his claim in February 2009.  The VA examination was 
adequate, as the examiner provided adequate reasons and 
bases for her findings and opinions based on the evidence 
including the Veteran's statements.
 
In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence 
is required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


